Citation Nr: 0816062	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-18 220	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio




THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October to November 1959, 
and from February to July 1964.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2006 rating action that denied service 
connection for an acquired psychiatric disorder.


FINDING OF FACT

In January 2008, prior to the promulgation of a decision in 
this appeal, the Board received notification from the veteran 
that he wanted to withdrawal the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  

In a January 2008 written statement received by the Board, 
the veteran stated that he wanted to withdraw his appeal in 
the claim for service connection for an acquired psychiatric 
disorder.  Thus, the Board finds that there remain no 
allegations of errors of fact or law for appellate 
consideration in this case.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.


ORDER

The appeal with respect to the claim for service connection 
for an acquired psychiatric disorder is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


